PER CURIAM.
Having considered the appellant’s response to this Court’s order of April 26, 2007, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on February 21, 2007, appealing the order on the appellant’s posteonvietion motion, rendered on January 10, 2007, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). DISMISSED.
WOLF, DAVIS, and THOMAS, JJ„ concur.